Citation Nr: 1442089	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  13-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for asbestosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In June 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board.  The Board notes that the Veteran is now represented by the above-named recognized service organization, and a VA Form 21-22 is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records considered by the agency of original jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In light of the Joint Motion, the Board finds that remand is necessary.  Specifically, the parties agreed that the determination of the June 2012 VA examiner regarding which pulmonary function test (PFT) most accurately reflects the Veteran's level of disability in this case was not adequate because there was no corresponding explanation with the examiner's determination.  Thus, a clarifying VA medical opinion is needed to address this matter.
In addition, the Veteran indicated that he was seeking an increased evaluation for his asbestosis in June 2014, while the matter was pending before the Court.  He has submitted supporting documentation of a May 2014 CT scan of the thorax, as well as a September 2014 PFT report from a non-VA provider, with a waiver of RO review of the PFT report.  On review, the Board finds that the VA examiner should consider this additional medical evidence in providing the clarifying opinion, prior to the Board's final determination in this matter.

As the case is being remanded, the Veteran will have an opportunity to request that VA attempt to obtain current treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his asbestosis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the record contains VA treatment records and the September 2014 Christiana Care Health System PFT report.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Wilmington VA Medical Center and Dover Outpatient Clinic dated from July 2012 to the present.

2.  After obtaining any identified and outstanding records, the AOJ should refer the Veteran's claims file to the June 2012 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the current severity and manifestations of the Veteran's asbestosis.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the June 2012 VA examination and PFT report, the May 2014 CT scan of the thorax, and the September 2014 Christiana Care Health System PFT report.

The examiner should then provide an explanation for the conclusion that the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test result most accurately reflects the Veteran's level of disability in this case, as indicated in the June 2012 VA examination report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



